Amended and Restated Purchase and License Agreement

by and among

Green Mountain Coffee Roasters, Inc.

Keurig, Incorporated and Caribou Coffee Company, Inc.

This Amended and Restated Purchase and License Agreement (this “Agreement”) is
made as of the 20th day of December, 2011 to be effective as of the 1st day of
January, 2012 (the “Effective Date”) by and among Green Mountain Coffee
Roasters, Inc., a Delaware corporation with it principal executive offices
located at 33 Coffee Lane, Waterbury, Vermont 05676 (“GMCR”), Keurig,
Incorporated, a Delaware corporation with its principal executive offices
located at 55 Walkers Brook Drive, Reading, Massachusetts 01867 (“Keurig”), and
Caribou Coffee Company, Inc., a Minnesota corporation with its principal
executive offices located at 3900 Lakebreeze Avenue North, Minneapolis,
Minnesota 55429 (“Caribou”).

RECITALS

Keurig has designed, developed and patented a single-cup portion-pack hot
beverage brewing system which consists primarily of using a Keurig Brewer (as
defined below) in combination with a Keurig Portion Pack (as defined below).

GMCR and Keurig are interested in expanding the variety of premium branded
coffee and other hot beverage products available to users of Keurig Brewers.

Caribou is recognized as a leading gourmet coffee company and is interested in
expanding the distribution of Caribou branded coffee and other hot beverage
products.

Keurig and Caribou have previously established an arrangement pursuant to which
Caribou branded coffee and other hot beverage products can be packaged and sold
in Keurig Portion Packs for use in Keurig Brewers and Caribou can purchase for
resale to consumers Keurig Brewers and Caribou branded Keurig Portion Packs
pursuant to a Purchase and License Agreement by and between Keurig and Caribou
dated December 1, 2006 (the “Original Agreement”). The Parties now wish to amend
and restate the Original Agreement in its entirety to reflect certain mutually
agreed to changes to the terms thereof.

Now, for good consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

 

1. Definitions.

 

  1.1 Acceptable Keurig Portion Packs to Standard: Caribou Portion Packs that
meet the manufacturing and quality standards set forth in Section 8 of this
Agreement.

 

** Certain information in the publicly filed version of this document has been
redacted pursuant to a confidential treatment request filed with the Securities
and Exchange Commission. The redacted material has been filed separately with
the Commission.

 

Page 1



--------------------------------------------------------------------------------

  1.2 Ancillary Products: Those products, other than Keurig Brewers and Keurig
Portion Packs, offered for sale by Keurig from to time to time as part of its
standard retail products menu offered to Persons focused on selling products to
end use consumers for At Home use.

 

  1.3 At Home or AH: The residence of a consumer,

 

  1.4 Agreement: This Agreement together with all attached exhibits and
schedules.

 

  1.5 Caribou Coffee: Coffee purchased by or for Caribou and blended to Caribou
specifications by or at the direction or request of Caribou.

 

  1.6 Caribou Portion Pack: A Keurig Portion Pack that contains Caribou Coffee,
Caribou Tea or Caribou Other Hot Beverage Product prepared and packaged by or
for GMCR or an affiliate thereof and labeled “Caribou Coffee” or such other
brand name as permitted by this Agreement.

 

  1.7 Caribou Marks: The trade names, service marks, trademarks, and logos now
or in the future owned by or licensed to Caribou which are authorized by Caribou
for use in connection with Keurig Portion Packs and listed on Exhibit A attached
hereto.

 

  1.8 Caribou Other Hot Beverage Product: Any Other Hot Beverage Product
produced, purchased or blended to Caribou specifications by or at the direction
or request of Caribou.

 

  1.9 Caribou Tea: Any Tea purchased by or for Caribou and blended to Caribou
specifications by or at the direction or request of Caribou.

 

  1.10 Fiscal Year: The 52 or 53 weeks ending on the last Saturday in September.
Within each Fiscal Year, the term “Fiscal Period” shall mean each of the four or
five week periods used by GMCR in its internal reporting to approximate monthly
periods within such Fiscal Year.

 

  1.11 Keurig Authorized Distributor or KAD: A Person that has an effective
distribution agreement with Keurig that specifies a geographical territory and
channels of distribution for the purchase by such Person of non-bulk quantities
of Keurig Brewers from Keurig and Keurig Portion Packs from Licensed Roasters,
KARDs, or Keurig for resale. Persons whose distribution agreements with Keurig
have been terminated are not considered KADs, even if Keurig allows them to
continue to purchase repair parts and Keurig Portion Packs to service their
installed base of Keurig Brewers under their terminated agreement. For avoidance
of doubt, no Person providing order fulfillment services for Keurig shall be
deemed to be a KAD, regardless of whether title to Keurig Products or Keurig
Portion Packs passes to such Person prior to ultimate shipment to a Keurig
customer.

 

Page 2



--------------------------------------------------------------------------------

  1.12 Keurig AH Brewer: Any Keurig Brewer that is (1) designed for At Home use,
(2) if sought by Keurig, approved for household use only by an independent
testing service, and (3) listed on Schedule 1.12 attached hereto, as such
Schedule may be amended from time to time by Keurig in its sole discretion.

 

  1.13 Keurig Authorized Re-Distributor or KARD: A Person that has an effective
distribution agreement with Keurig that specifies a geographical territory and
channels of distribution for the purchase by such Person of bulk quantities of
Keurig Brewers from Keurig and Keurig Portion Packs from Licensed Roasters or
Keurig for resale to other licensed distributors in accordance with the
limitations set forth in their distribution agreements with Keurig. Persons
whose distribution agreements with Keurig have been terminated are not
considered KARDs.

 

  1.14 Keurig Brewer: Any of the specialized brewing equipment designed,
developed and marketed by Keurig, or a third party licensed by Keurig to use
Keurig’s intellectual property to produce such party’s own brewing equipment, to
be used in conjunction with a Keurig Portion Pack or other portion pack to brew
coffee, Tea or Other Hot Beverage Products.

 

  1.15 Keurig Brewing System: A single-cup portion-pack hot beverage brewing
system using a Keurig Brewer to brew coffee, Tea or Other Hot Beverage Products
contained in Keurig Portion Packs or Keurig’s reusable filter assembly product,
currently marketed under the name “My K-Cup”, by using pressurized hot water
that is injected into the Keurig Portion Pack or such filter assembly product.

 

  1.16 Keurig Marks: The trade name, service marks, trademarks, and logos now or
in the future owned by or licensed to Keurig.

 

  1.17 Keurig Portion Pack: A sealed disposable cartridge (a) designed by Keurig
and (b) containing a single serve portion of ground coffee, Tea or Other Hot
Beverage Product. As of the date hereof, the term Keurig Portion Packs includes
K-Cup® portion packs; Keurig may in its discretion give consideration to
Caribou’s inclusion in any new technology platforms of Keurig Portion Packs that
are brand-appropriate.

 

  1.18 Licensed Roaster: A coffee roaster, Tea packer or Other Hot Beverage
Product company that Keurig licenses to manufacture, package, inventory and sell
Keurig Portion Packs and related products to certain channels of distribution in
a designated territory.

 

  1.19 Other Hot Beverage Product: Any soluble hot beverage base other than
coffee and Tea.

 

  1.20 Parties: GMCR, Keurig and Caribou.

 

  1.21 Person: Any individual, partnership, corporation, unincorporated
organization or association, limited liability company, trust or other entity.

 

Page 3



--------------------------------------------------------------------------------

  1.22 Tea: Tea, tea extracts and tisanes, collectively.

 

2. Grant of License for Caribou Portion Packs. Caribou grants each of GMCR and
Keurig a license to use the Caribou Marks in connection with the marketing and
sale of Caribou Portion Packs and the Keurig Brewing System in the United States
of America and Canada; provided, however, Keurig may not place any of the
Caribou Marks on the body, as opposed to the packaging, of any Keurig Brewer or
Ancillary Product. Neither GMCR nor Keurig shall have the right to sublicense
the use of the Caribou Marks to any third party without the express written
consent of Caribou which may be withheld for any reason or none.

 

3. Sale of Caribou Coffee, Tea and Other Hot Beverage Products to GMCR. All
sales of Caribou Coffee, Caribou Tea and Caribou Other Hot Beverage Products by
Caribou to GMCR shall be made pursuant to the terms set forth in this Agreement.
In addition, the following terms and conditions shall apply to all such sales:

 

  3.1 Pricing. All Caribou Coffee, Caribou Tea and Caribou Other Hot Beverage
Products sold by Caribou to GMCR hereunder shall be sold at **

 

  3.2 Supply. Caribou shall sell to GMCR Caribou Coffee, Caribou Tea and Caribou
Other Hot Beverage Products for the purpose of the manufacture of Caribou
Portion Packs by or for GMCR.

 

  3.3 Varieties. Subject to Caribou’s absolute and unconditional right to
determine the taste profiles of all Caribou Portion Packs in accordance with the
standards set forth in Section 8.1, GMCR and Keurig shall have the right but not
the obligation to market and sell a variety of Caribou Portion Packs that
matches the varieties of Caribou Coffee listed on Schedule 3.3 attached hereto,
plus such other varieties of Caribou Coffee, Caribou Tea, and Caribou Other Hot
Beverage Products as the Parties may mutually agree in the future. GMCR intends
to market and offer for sale at least four (4) varieties of Caribou Portion
Packs. Notwithstanding the foregoing, neither GMCR nor Keurig shall be obligated
to produce, market or sell any particular quantity or variety of Caribou Portion
Packs.

 

  3.4 Forecasts.

 

  3.4.1 By the fifteenth day of each calendar quarter during which this
Agreement is in effect, GMCR shall make a commercially reasonable effort to
deliver to Caribou GMCR’s good faith estimate of the quantity and varieties of
Caribou Coffee, Caribou Tea and Caribou Other Hot Beverage Products that GMCR
reasonably expects to order during the following twelve (12) months (or such
shorter time if the remaining term of this Agreement is less than 12 months);
provided, however, such estimate shall in no way bind GMCR to purchase the
quantity or varieties of Caribou Coffee, Caribou Tea or Caribou Other Hot
Beverage Products set forth therein.

 

Page 4



--------------------------------------------------------------------------------

  3.4.2 In support of the forecast delivered by GMCR pursuant to Section 3.4.1,
Caribou agrees to purchase and have available for roasting green coffee
sufficient to **

 

  3.5 Order Placement. As and when GMCR wishes to purchase Caribou Coffee,
Caribou Tea or Caribou Other Hot Beverage Products from Caribou hereunder, GMCR
shall prepare and submit to Caribou purchase orders stating the quantity of the
applicable product that GMCR desires to receive and the date(s) on which GMCR
desires to receive such quantity. To the extent that any purchase order
submitted by GMCR contains terms in conflict with, or in addition to, the terms
and conditions of this Agreement, such conflicting and/or additional terms shall
not be binding upon Caribou unless specifically agreed to by Caribou in its
order acknowledgment.

 

  3.6 Order Modification or Cancellation. GMCR shall have the right to make
alterations or revisions to purchase orders issued hereunder upon written notice
to Caribou. If GMCR makes such alterations or revisions and Caribou believes
there is a material adverse effect on Caribou, the Parties agree to negotiate in
good faith to reach a mutually acceptable resolution. If GMCR cancels a purchase
order issued hereunder for a reason other than late delivery or anticipated late
delivery advised by Caribou as provided in Section 3.7, GMCR shall reimburse
Caribou for costs incurred and work performed before cancellation. The
reimbursement shall be for the direct costs of materials, including on-hand or
on-order inventory that cannot be canceled, services performed, services
subcontracted and other normal charges incurred before the effective date of
cancellation. Caribou shall make reasonable efforts to cancel all outstanding
orders from its suppliers and otherwise minimize all of the above costs in the
event of any such cancellation by GMCR.

 

  3.7 Order Acceptance. Within ten (10) business days after receiving a purchase
order from GMCR submitted in accordance with the terms hereof, Caribou shall
accept such purchase order unless Caribou determines that it cannot reasonably
ship the quantities called for in such purchase order. Caribou shall make a good
faith effort to maintain available supply arrangements sufficient to reasonably
satisfy GMCR orders based on forecasts provided by GMCR under Section 3.4.1.
Caribou’s acceptance shall constitute a binding commitment to ship to GMCR the
quantity of the products stated in such purchase order, in accordance with the
terms and conditions hereof. In all cases, Caribou shall provide GMCR with
written notice within ten (10) business days of Caribou’s receipt of such
purchase order as to whether Caribou has accepted such purchase order and, if
Caribou has not accepted such purchase order, the portion of such purchase
order, if any, Caribou will accept. GMCR may in such event obtain from Caribou
all or any portion of the quantity of the products ordered that is available. To
the extent that any purchase order submitted by GMCR contains terms in conflict
with, or in addition to, the terms and conditions of this Agreement, such
conflicting and/or additional terms shall not be binding upon Caribou unless
specifically agreed to by Caribou in its order acceptance.

 

Page 5



--------------------------------------------------------------------------------

  3.8 Order Fulfillment and Delivery.

 

  3.8.1 Delivery of products ordered by GMCR hereunder shall be FOB GMCR’s or
its contract manufacturer’s designated facility, as applicable. Caribou shall
deliver to the applicable FOB delivery point the full quantity of the products
ordered under each purchase order issued and accepted hereunder (a) no sooner
than five days prior to the date set forth by GMCR therefor in such purchase
order and (b) no later than the date set forth by GMCR therefor in such purchase
order. If delivery by Caribou is not anticipated by the delivery date set forth
in a particular purchase order issued and accepted hereunder, Caribou shall so
notify GMCR as soon as is practicable and GMCR may agree to accept later
shipment or may cancel such order in whole or in part without obligation to
Caribou. The Parties agree that products involving a blend of multiple green
coffee varieties will be blended prior to delivery to GMCR hereunder.

 

  3.8.2 Except as described in Section 3.8.3, risk of loss, damage or
destruction and responsibility in transit of the products sold hereunder shall
pass from Caribou to GMCR when the ordered quantity of the products is delivered
to the account of GMCR at any GMCR designated agent such as Continental.

 

  3.8.3 Notwithstanding the foregoing, GMCR or its designee may in its
discretion elect to arrange for shipping by a carrier of its own choosing by
delivering a notice (which, for the avoidance of doubt may include a notice by
e-mail) to Caribou stating such election. In the event of such an election,
(a) no cost for shipping shall be included in the pricing pursuant to
Section 3.1 and (b) risk of loss, damage or destruction and responsibility in
transit of the products sold hereunder and shipped pursuant to the election in
this Section 3.8.2 shall pass from Caribou to GMCR when the ordered quantity of
products is picked up for delivery by the carrier chosen by GMCR or its
designee.

 

  3.9 Labeling. All products sold to GMCR hereunder shall be clearly labeled
with the facts necessary for GMCR to package and label Caribou Portion Packs in
accordance with all applicable laws and regulations.

 

  3.10 Inspection. GMCR agrees to receive, inspect, and accept shipments made
pursuant to each purchase order accepted and delivered in accordance with the
terms hereof. Any products delivered or offered for delivery in a damaged
condition shall be rejected and Caribou shall credit GMCR for the full amount
that would have been owed by GMCR if such quantity of the products had been
delivered undamaged.

 

  3.11

Invoicing and Payment Terms. After delivery of products by Caribou in accordance
with the terms of a purchase order issued and accepted in accordance with the
terms of this agreement, Caribou shall send an invoice to GMCR with

 

Page 6



--------------------------------------------------------------------------------

  respect to such product. Each invoice shall identify the purchase order(s)
covered by the invoice. GMCR shall pay each such invoice within 30 days after
the date on which such invoice is sent to GMCR. In the event that GMCR is
delinquent in its payments, Caribou may, in addition to any other remedies,
suspend shipments of products to Keurig.

 

4. Caribou Portion Pack Exclusivity. Throughout the world Caribou shall not
directly, or through any Person in which Caribou directly or indirectly owns an
equity interest and, alone or with others, has control of such Person’s
operations, sell coffee, Tea or Other Hot Beverage Products to any third party
for the specific intended use of producing Keurig Portion Packs or any other
product intended for use in the Keurig Brewing System. In addition, Caribou
shall not license or permit to be licensed to any third party any Caribou Marks
for use in connection with coffee products, Tea products or Other Hot Beverage
Products, other than Caribou Portion Packs, intended for use with the Keurig
Brewing System.

 

5. No Participation in Competing Systems. While this Agreement is in effect,
Caribou shall not directly or indirectly: (a) install or solicit for
installation, design or solicit for the design, develop or solicit the
development of any manufacturing line or system to manufacture single-cup,
portion-pack cartridges for use in conjunction with a pressurized hot water
system other than the Keurig Brewing System; or (b) design, develop, or
manufacture, or contribute in any way thereto, any single-cup, portion-pack
products, including any brewer designed for use with single-cup, portion pack
cartridges other than the Keurig Brewer, in the case of both clauses (a) and
(b) that contemplate both of the following concepts:

 

  •  

A brewing chamber designed to be pierced during the brewing process to allow hot
water in and the brewed beverage out; and

 

  •  

A pressurized brewing process that takes place at pressures less than 30 psi
inside the brewing chamber.

Examples of the above systems that would be competitive include single-cup
portion-pack coffee systems such as those manufactured by Flavia, Kenco and
Braun (the Tassimo system). Examples of systems that would not be competitive
are hopper-based single-cup coffee systems such as those manufactured by
Filterfresh and Brio and espresso pod-based systems such as Illy pod espresso
machines, Café Espresso and 123spresso systems.

 

6. [Reserved.]

 

7. KAD Purchases of Caribou Portion Packs. All KADs and KARDs shall be
authorized by Keurig to purchase Caribou Portion Packs, and Caribou may create
and administer, at its own expense, promotional programs to generate demand for
Caribou Portion Packs from KADs. Keurig shall inform Caribou of all new KADs
promptly after their acceptance. As and when Keurig is approached by KADs
interested in purchasing Caribou Portion Packs, Keurig shall advise such KADs of
all of the varieties of Caribou Portion Packs available for sale to KADs

 

Page 7



--------------------------------------------------------------------------------

8. Acceptable Keurig Portion Packs to Standard. GMCR shall only sell Caribou
Portion Packs produced in conformity with the criteria set forth in this
Section.

 

  8.1 Freshness and Quality of Caribou Coffee, Caribou Tea and Caribou Other Hot
Beverage Products.

 

  8.1.1 Caribou Coffee: GMCR, Caribou and GMCR’s contract manufacturer will
develop testing procedures to assure quality control over the production
process. Among other tests, Caribou shall have its professional coffee taste
testers compare the same type of Caribou Coffee brewed in Caribou Portion Packs
and Keurig Brewers versus conventional drip brewing systems with the objective
of providing similar taste quality levels via the Keurig Brewing System as
judged by Caribou.

 

  8.1.2 Caribou Tea: GMCR, Caribou and GMCR’s contract manufacturer will develop
testing procedures to assure quality control over the production process. Among
other tests, Caribou shall have its professional Tea taste testers compare the
same type of Caribou Tea brewed in Caribou Portion Packs and Keurig Brewers
versus conventional Tea brewing techniques with the objective of providing
similar taste quality levels via the Keurig Brewing System as judged by Caribou.

 

  8.1.3 Caribou Other Hot Beverage Products: GMCR, Caribou and GMCR’s contract
manufacturer will develop testing procedures to assure quality control over the
production process. Among other tests, Caribou shall have its professional taste
testers compare the same type of Caribou Other Hot Beverage Products in Caribou
Portion Packs and Keurig Brewers versus conventional beverage preparation
techniques with the objective of providing similar taste quality levels via the
Keurig Brewing System as judged by Caribou.

 

  8.2 Amount of Caribou Coffee, Caribou Tea or Caribou Other Hot Beverage
Products Packaged in Caribou Portion Packs.

 

  8.2.1 Caribou Coffee: For each variety of Caribou Portion Pack filled with
Caribou Coffee, such Keurig Portion Packs shall be filled with the standard
amount of ground Caribou Coffee established for such variety, provided that the
standard amount and grind shall be set, and on occasion adjusted, by Caribou
subject to bean type, flavor and optimal roasting guidelines as determined by
Caribou’s professional coffee taste testers to provide optimal taste consistent
with the requirements of Section 8.1.1. GMCR and Caribou shall mutually agree in
good faith to an acceptable high/low range around the standard amount.

 

Page 8



--------------------------------------------------------------------------------

  8.2.2 Caribou Tea: For each variety of Caribou Portion Pack filled with
Caribou Tea, such Keurig Portion Packs shall be filled with the standard amount
of Caribou Tea established for such variety, provided that such standard amount
shall be set, and on occasion adjusted, by Caribou subject to flavor guidelines
as determined by Caribou’s professional Tea taste testers to provide optimal
taste consistent with the requirements of Section 8.1.2. GMCR and Caribou shall
mutually agree in good faith to an acceptable high/low range around the standard
amount. Notwithstanding the foregoing, for packaging Caribou Tea using what
Keurig commonly designates as an M-Cup, the minimum fill weight shall be 2.7
grams. For packaging Caribou Tea using what Keurig commonly designates as a
C-150 cup, the minimum fill weight shall be 4.0 grams.

 

  8.2.3 Caribou Other Hot Beverage Products: For each variety of Caribou Portion
Pack filled with Caribou Other Hot Beverage Products, such Keurig Portion Packs
are filled with such quantity of Caribou Other Hot Beverage Product to provide a
flavor profile consistent with the requirements of Section 8.1.3. GMCR and
Caribou shall mutually agree in good faith to an acceptable high/low range
around the standard amount.

 

  8.3 Dating, Shelf Life and Oxygen Impermeability for Coffee, Tea and Other Hot
Beverage Products.

 

  8.3.1 All Caribou Portion Packs filled with Caribou Coffee will contain a
consumer readable Best Used By Date (“BUBD”) label that shall not be longer than
** during which the Caribou Portion Pack is manufactured, unless specific
approval is granted by Caribou based on testing results provided by GMCR or
Keurig, which approval will not be unreasonably withheld or delayed. Caribou
Portion Packs filled with Caribou Coffee shall contain less than 3% oxygen.

 

  8.3.2 All Caribou Portion Packs filled with Caribou Tea will contain a
consumer readable BUBD label that shall not be longer than ** during which the
Caribou Portion Pack is manufactured, unless specific approval is granted by
Caribou based on testing results provided by GMCR or Keurig, which approval will
not be unreasonably withheld or delayed. Caribou Portion Packs filled with
Caribou Tea are not subject to an oxygen content limitation.

 

  8.3.3 For all Caribou Portion Packs filled with Caribou Other Hot Beverage
Products, GMCR in its sole discretion shall establish an appropriate BUBD and
oxygen content specification that corresponds to at least a **

 

  8.4 Portion Pack Functionality. GMCR shall be responsible for ensuring that
final assembled Caribou Portion Packs properly brew and function when operated
with all Keurig Brewers for which the applicable Caribou Portion Pack is
intended to be used. Proper functionality of final assembled Caribou Portion
Packs includes but is not limited to the puncturability applicable to such
Caribou Portion Pack and, if a feature of a Keurig Brewer, proper portion pack
ejection.

 

Page 9



--------------------------------------------------------------------------------

  8.4.1 For each variety of Caribou Coffee, Caribou Tea and Caribou Other Hot
Beverage Products to be packaged in Caribou Portion Packs, proper functionality
shall be defined as meeting the Quality Control System (“QCS”) set forth in
Section 8.4.4 during each production run.

 

  8.4.2 In addition to the QCS set forth in Section 8.4.4, for each variety of
Caribou Tea to be packaged in Caribou Portion Packs, proper functionality shall
be defined to also include having failure rates below 1 per 200 for Caribou
Portion Packs not ejecting from the portion pack holder in Keurig Brewers
designed to automatically eject portion packs and 1 per 1,000 for Caribou
Portion Packs sticking to the inlet needle of any Keurig Brewer after the
brewing process is completed of any Keurig Brewer.

 

  8.4.3 In addition to the QCS set forth in Section 8.4.4, for each variety of
Caribou Other Hot Beverage Products to be packaged in Caribou Portion Packs,
Keurig in its sole discretion will establish Caribou Portion Pack functionality
criteria, by Keurig Brewer model, and packaging and testing procedures. GMCR’s
approval of Caribou Portion Packs packaged with Caribou Other Hot Beverage
Products shall be based on satisfaction of such functionality criteria and
packaging and testing procedures.

 

  8.4.4 Quality Control System

 

  8.4.4.1 GMCR is responsible for implementing, or causing its contract
manufacturer to implement, the QCS related to the production and sale of Caribou
Portion Packs.

 

  8.4.4.2 A Certified Quality Control Inspector (“CQCI”) will implement QCS
during every production run of Caribou Portion Packs.

 

  8.4.4.3 CQCIs will perform the following QCS testing during the production run
by removing sample test Caribou Portion Packs from each lane of the machinery
used to produce such Caribou Portion Packs on a regular and systematic basis in
compliance with the Keurig QCS requirements set forth below:

 

  8.4.4.3.1 Visual inspection of test Caribou Portion Packs for defects in BUBD
legibility, lid seal integrity and any other obvious visual defect.

 

  8.4.4.3.2 Vacuum testing to ensure lid seal integrity.

 

Page 10



--------------------------------------------------------------------------------

  8.4.4.3.3 Oxygen content testing, if applicable, to ensure residual oxygen
content after packaging is in compliance with Section 8.3.

 

  8.4.4.3.4 Brew testing to ensure Caribou Portion Pack puncturability
applicable to such Caribou Portion Pack and internal filter weld integrity.

 

  8.4.4.4 GMCR or Keurig shall develop and implement, or, if applicable, cause
its contractor manufacturer to develop and implement, procedures that enable the
CQCI to halt production and segregate and test inventory if Caribou Portion
Packs do not meet QCS requirements as specified in this Section.

 

  8.5 Notwithstanding the foregoing, GMCR may make changes to the Caribou
Portion Pack and the manufacture thereof that are invisible to consumers based
on mutually-agreed to validation tests.

 

9. Royalties.

 

  9.1 Calculation of Royalty. GMCR shall pay Caribou a royalty based on the
number of Caribou Portion Packs sold by GMCR per Fiscal Period. The royalty
payment due hereunder for each such Fiscal Period shall equal the result of
multiplying (1) Caribou Portion Pack units sold during the Fiscal Period being
measured, less the number of Caribou Portion Packs within BUBD returned by
customers during such Fiscal Period, by (2) the Applicable Royalty Rate. As used
in this Agreement, the “Applicable Royalty Rate” during any Fiscal Year shall
be: ** For the avoidance of doubt, the first Fiscal Year hereunder shall
commence on the Effective Date and end on the last Saturday in September of
2012.

 

  9.2 Payments. GMCR shall pay all royalties due hereunder within thirty
(30) days after the date of the end of the Fiscal Period for which royalties are
due.

 

  9.3 Review of GMCR’s Books and Records. Upon reasonable request, Caribou may,
at its expense, have an independent auditor audit such books and records of GMCR
as are necessary or appropriate to verify the calculations prepared by GMCR
relating to royalty payments due Caribou. Such independent auditor shall agree
in writing to maintain the confidentiality of all of GMCR’s records and shall be
allowed only to certify to Caribou whether or not GMCR has complied with
accurately calculated such royalty payments. Such review shall take place upon
reasonable written notice at a mutually agreed time during regular business
hours and in all cases within one year of the periods then being audited.

 

10. Caribou Sale of Caribou Portion Packs and Keurig AH Brewers.

 

  10.1 Caribou Portion Packs. Caribou may purchase Caribou Portion Packs for
resale to and only to AH consumers at Caribou coffee shops and through Caribou’s
internet site, www.cariboucoffee.com (“Caribou’s Site”).

 

Page 11



--------------------------------------------------------------------------------

  10.2 Keurig AH Brewers and Ancillary Products. Caribou may purchase Keurig AH
Brewers and Ancillary Products from Keurig for resale to and only to AH
consumers at Caribou coffee shops and through Caribou’s Site.

 

  10.3 Marketing Support for Keurig Brewing System. As long as GMCR and Keurig
continue to make available Caribou Portion Packs and one or more models of
Keurig AH Brewers to Caribou for resale by Caribou, Caribou shall make
commercially reasonable efforts to offer for sale at least one model of Keurig
AH Brewer and Caribou Portion Packs in those Caribou coffee shops in the United
States of America and Canada where there is the necessary space and no landlord
or other third party restrictions which would prohibit such sale. This provision
shall not require Caribou to impose any obligation on franchisees with regard to
the sale of Caribou Portion Packs or Keurig AH Brewers. However, Caribou shall
make Keurig AH Brewers and Caribou Portion Packs available for franchisees
should they choose to sell them in their coffee shops. Whether Caribou is under
a restriction prohibiting the sale of Keurig AH Brewers and Caribou Portion
Packs in a particular location shall be determined by Caribou in its sole
discretion.

 

  10.4 AH Use of Keurig Brewers. Caribou shall not knowingly promote, market,
sell, lease, loan or otherwise provide any Keurig AH Brewer to any Person for
other than for household use by such Person. For purposes of this Agreement,
knowledge of Caribou’s officers and employees shall be imputed to Caribou. In
addition, all of Caribou’s direct and indirect promotional, marketing and sales
materials used in connection with or in any way related to any Keurig AH Brewer,
and regardless of the media in which such materials are produced or displayed,
shall clearly and conspicuously state that such Keurig AH Brewer is intended for
household use only. For avoidance of doubt, but without limitation, all
Internet-based promotional, marketing and sales materials related to Keurig AH
Brewers shall be covered by this Section 10.4.

 

  10.5 Additional Restrictions. Caribou shall not knowingly sell Caribou Portion
Packs, Keurig AH Brewers or Ancillary Products to customers for resale or for
use outside of the United States of America, Canada, territories of the United
States of America and military bases of the United States of America. If Caribou
receives an order for any Caribou Portion Pack, Keurig AH Brewer or Ancillary
Product from a prospective customer that Caribou is not authorized to sell to
under this Section 10, Caribou shall not accept such order.

 

  10.6

Internet Limitations. Generally, Caribou shall not sell, lease, loan or
otherwise make Keurig AH Brewers, Caribou Portion Packs or Ancillary Products
available through any Internet web site other than Caribou’s Site. More
specifically, but without limitation, Caribou shall not promote, market, sell,
lease, loan or otherwise make Keurig AH Brewers, Caribou Portion Packs or
Ancillary Products directly or indirectly available through any Internet mall
web site such as Amazon.com (www.amazon.com). Notwithstanding the foregoing,
Caribou shall not be deemed to have violated the foregoing prohibitions if
Caribou (a) subscribes to Internet search engines or optimization services that
will cause links

 

Page 12



--------------------------------------------------------------------------------

  to Caribou’s Site to appear in response to a user’s search request or
(b) advertises Keurig AH Brewers, Caribou Portion Packs or Ancillary Products on
Internet auction web sites such as eBay (www.ebay.com) with a direct link back
to Caribou’s Site to execute the sale, lease or loan of the applicable product
through Caribou’s Site.

 

11. Product Terms of Sale. All sales of Caribou Portion Packs, Keurig All
Brewers and Ancillary Products by GMCR or Keurig, as applicable, to Caribou
shall be made pursuant to the terms set forth in this Agreement at prices
determined by GMCR or Keurig, as applicable. GMCR and Keurig will use
commercially reasonable efforts to give thirty (30) days advance notice to
Caribou of price and product changes. Further, neither GMCR nor Keurig shall not
be obligated to produce any particular model Keurig Brewer or to produce or sell
any particular Caribou Portion Pack or Ancillary Product. In addition to the
foregoing, the following terms and conditions shall apply to all sales of
Caribou Portion Packs, Keurig AH Brewers and Ancillary Products by GMCR or
Keurig to Caribou hereunder:

 

  11.1 Taxes. Prices are subject to state, local and federal taxes if
applicable.

 

  11.2 Order Approval Required. All orders are subject to approval by GMCR or
Keurig at prices, terms and specifications prevailing at time of order
placement.

 

  11.3 Order Fulfillment; Delivery. All orders for Caribou Portion Packs, Keurig
AH Brewers and Ancillary Products placed by Caribou and accepted by GMCR or
Keurig, as applicable, shall be filled as soon as practicable. During the term
of this Agreement, subject in each instance to the other terms of this
Agreement, product availability and order acceptance, GMCR and Keurig will
supply Caribou Portion Packs, Keurig AH Brewers and Ancillary Products to
Caribou in such quantities as Caribou may order from time to time. If delivery
by GMCR or Keurig is not anticipated by the delivery date set forth in a
particular purchase order issued and accepted hereunder, GMCR or Keurig shall so
notify Caribou as soon as is practicable and Caribou may agree to accept later
shipment or may cancel such order in whole or in part without obligation to GMCR
or Keurig. Delivery of Caribou Portion Packs, Keurig AH Brewers and Ancillary
Products shall be FOB GMCR’s, Keurig’s or either of its agent’s facility, as
applicable. In all cases, risk of loss, damage or destruction and responsibility
in transit of Caribou Portion Packs, Keurig AH Brewers and Ancillary Products
sold hereunder shall pass from GMCR or Keurig to Caribou when such Caribou
Portion Packs, Keurig AH Brewers or Ancillary Products, as applicable, are
delivered to Caribou or its agent at the applicable FOB delivery point,
notwithstanding any terms to the contrary specified by Caribou. With respect to
Keurig AH Brewers sold to Caribou for resale to consumers, Keurig shall upon
order by Caribou ship the products directly to Caribou retail locations as
specified in the orders. With respect to Caribou Portion Packs ordered by
Caribou, GMCR will ship them initially to Caribou, but at the election of
Caribou may also be requested to ship them directly to Caribou retail locations.

 

Page 13



--------------------------------------------------------------------------------

  11.4 Inspection. Caribou Portion Packs, Keurig AH Brewers and Ancillary
Products, following receipt by Caribou from GMCR or Keurig, must be visually
inspected to reveal damage or shortage. Any shortage or damage shall be reported
to GMCR or Keurig and should be reported to the shipping company within 10 days
of receipt.

 

  11.5 Limited Returns. All Caribou Portion Packs, Keurig AH Brewers and
Ancillary Products are sold without return privileges, except that Caribou may
return, at Keurig’s expense, any Caribou Portion Packs, Keurig AR Brewers and
Ancillary Products (a) purchased from GMCR or Keurig that are returned to GMCR
or Keurig in accordance with Section 12 below or (b) that Caribou did not order.

 

  11.6 Pre-shipment Preparation. GMCR or Keurig shall prepare all Caribou
Portion Packs, Keurig AH Brewers and Ancillary Products to be sold to Caribou
hereunder, and all associated documentation, in accordance with the following
specifications:

 

  11.6.1 “Pallets” must at a minimum, be of standard GMA #1 quality, 4 way entry
(40” x 48”). Pallets must be stacked no higher than 6 feet 5 inches and must be
stretch wrapped. Pallets must contain only one product or SKU per Pallet. Mixed
Pallets will not be accepted. All Caribou Portion Pack, Keurig AH Brewer and
Ancillary Product packaging shall include a bottom price, UPC and SKU sticker.
In the event pallets do not meet these minimum standards, Caribou, at its sole
option, may refuse delivery or require GMCR or Keurig to rework the pallets
prior to delivery.

 

  11.6.2 GMCR or Keurig shall mark all invoices, bills of lading, and packing
lists to show legibly the complete Caribou purchase order and Caribou item
number(s) to which they relate.

 

  11.6.3 GMCR or Keurig shall place on all Caribou Portion Packs, Keurig AH
Brewers and Ancillary Products sold to Caribou an accurate Caribou issued
Universal Product Code (“UPC”) that complies with the written Caribou Uniform
Product Code Requirements, as amended from time to time. GMCR or Keurig will
promptly supply Caribou with its manufacturer assigned Caribou UPC number. If
requested by Caribou. Keurig shall place Caribou’s assigned item number on all
packaging for Caribou Portion Packs, Keurig AN Brewers and Ancillary Products
supplied to Caribou.

 

  11.7 Payment. Caribou shall pay all charges due hereunder within thirty
(30) days after the date of GMCR’s or Kettrig’s applicable invoice.

 

  11.8 Inconsistent Terms. To the extent that any purchase order submitted by
Caribou contains terms in conflict with, or in addition to, the terms and
conditions of this Agreement, such conflicting and/or additional terms shall not
be binding upon GMCR or Keurig unless specifically agreed to by GMCR or Keurig
in its order acceptance.

 

Page 14



--------------------------------------------------------------------------------

12. Warranties.

 

  12.1 Caribou Warranty.

 

  12.1.1 General. Caribou warrants that at the time of tender of delivery of the
Caribou Coffee, Caribou Tea and Caribou Other Hot Beverage Products purchased by
GMCR hereunder and, with respect to Caribou Coffee, after roasting, provided
such roasting is performed in accordance with specifications provided by
Caribou, such Caribou Coffee, Caribou Tea and Caribou Other Hot Beverage
Products shall be free and clear from liens and encumbrances, merchantable and
fit for the purpose of human consumption. In addition, Caribou warrants that the
Caribou Coffee, Caribou Tea and Caribou Other Hot Beverage Products purchased by
GMCR hereunder at the time of delivery to GMCR or GMCR’s contract manufacturer,
as applicable, shall not be:

 

  12.1.1.1 adulterated or misbranded within the meaning of (a) the Federal Food,
Drug and Cosmetic Act, as amended, and all rules and regulations promulgated
thereunder, (b) the Federal Meat Inspection Act, as amended, and all rules and
regulations promulgated thereunder, (c) the Poultry Products Inspection Act, as
amended, and all rules and regulations promulgated thereunder, and (d) any
similar state or local laws, and all rules and regulations promulgated
thereunder;

 

  12.1.1.2 adulterated, misbranded or packaged in misbranded packages, within
the meaning of the terms of the Federal Insecticide, Fungicide and Rodenticide
Act, and the Federal Hazardous Substances Labeling Act, and all rules and
regulations promulgated thereunder, and similar state or local laws; and

 

  12.1.1.3 misbranded within the meaning of any federal, state or local laws,
ordinances, rules and regulations when bearing labels furnished by Caribou, its
subsidiaries, affiliates, divisions or units, and affixed to such article of
food, drug device or cosmetic on repackaging by Keurig in accordance with
instructions furnished by Caribou, its subsidiaries, affiliates, divisions or
units.

 

  12.1.2

No Child or Forced Prison Labor. Caribou warrants that it and its
subcontractors/suppliers will comply with all applicable labor and environmental
laws and regulations of the respective countries where Caribou Coffee, Caribou
Tea and Caribou Other Hot Beverage Products are produced. Caribou further
warrants that it and its

 

Page 15



--------------------------------------------------------------------------------

  subcontractors/suppliers do not use any form of compulsory prison or slave
labor, or illegal child labor and do not physically abuse their workers.

EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 12, CARIBOU MAKES NO REPRESENTATION
OR WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO SUCH CARIBOU COFFEE BEANS,
CARIBOU TEA AND CARIBOU OTHER HOT BEVERAGE PRODUCTS. Subject to Section 16,
Caribou’s entire obligation under this warranty is limited to the replacement of
any product sold to GMCR hereunder which proves to be not merchantable or not
fit for the purpose of human consumption or to the issuance of a credit or
refund of the purchase price paid by GMCR with respect thereto.

 

  12.2 GMCR/Keurig Warranty. SUBJECT TO SECTION 16, THE WARRANTY PROVISIONS SET
FORTH IN THIS SECTION 12 SET FORTH GMCR’S AND KEURIG’S SOLE LIABILITY FOR CLAIMS
BASED UPON DEFECTS IN, OR FAILURE OF ANY CARIBOU PORTION PACKS, KEURIG AH
BREWERS OR ANCILLARY PRODUCTS PROVIDED HEREUNDER. SUBJECT TO SECTION 16, THESE
PROVISIONS ARE CARIBOU’S EXCLUSIVE REMEDIES FOR CLAIMS BASED UPON DEFECTS IN, OR
FAILURE OF ANY CARIBOU PORTION PACKS, KEURIG AH BREWERS OR ANCILLARY PRODUCTS
PROVIDED HEREUNDER. GMCR AND KEURIG HEREBY SPECIFICALLY DISCLAIM ALL OTHER
WARRANTIES WITH RESPECT TO CARIBOU PORTION PACKS, KEURIG AH BREWERS AND
ANCILLARY PRODUCTS SUPPLIED HEREUNDER BY GMCR OR KEURIG, INCLUDING ANY WARRANTY
OF MERCHANTABILITY. GMCR and Keurig, as the manufacturer, either directly or
indirectly, of Caribou Portion Packs and Keurig AH Brewers, respectively, shall
provide original end-user purchasers thereof GMCR’s or Keurig’s standard
original end-user purchaser warranty therefor. GMCR and Keurig acknowledge and
agree that Caribou will not handle any product returns or warranty claims for
Caribou Portion Packs or Keurig AH Brewers, except to advise customers who have
such returns or make such claims that GMCR or Keurig, as applicable, is
responsible therefor and to pass along to such customers GMCR’s or Keurig’s
customer service contact information.

 

  12.2.1

Keurig AH Brewers. Keurig shall provide to original end-user purchasers a
limited one-year warranty on each Keurig AH Brewer from the date of such
end-user’s purchase (the “Keurig AH Warranty”). Keurig warrants that Keurig AH
Brewers will be approved by Underwriter’s Laboratories, Inc. or similar rating
agency selected by Keurig, labeled in accordance with applicable laws, free of
design, material and workmanship defects and fit for their intended use. Keurig
will repair or replace any defective Keurig AH Brewer for a period of one
(1) year from date of the original end-user’s purchase, subject to proof of
purchase by such end-user and compliance with the other terms of Keurig’s
consumer warranty policy. If a Keurig AH Brewer is found to be defective within
30 days of such

 

Page 16



--------------------------------------------------------------------------------

  purchase, Keurig shall replace such Brewer with a new Brewer of the same
model, subject to proof of purchase by such end-user and compliance with the
other terms of Keurig’s consumer warranty policy. Subject to the foregoing
conditions, if a Keurig AH Brewer is found to be defective more than 30 days
after such purchase, Keurig in its sole discretion shall repair such Brewer or
replace such Brewer with a refurbished brewer of the same model in like-new
condition.

 

  12.2.2 Caribou Portion Packs. Subject to and in reliance on Caribou’s
performance of its obligations under Section 3.9 and its warranties under
Section 12.1, GMCR warrants that Caribou Portion Packs purchased by Caribou
hereunder at the time of delivery to Caribou shall not be:

 

  12.2.2.1 adulterated or misbranded within the meaning of (a) the Federal Food,
Drug and Cosmetic Act, as amended, and all rules and regulations promulgated
thereunder, (b) the Federal Meat Inspection Act, as amended, and all rules and
regulations promulgated thereunder, (c) the Poultry Products Inspection Act, as
amended, and all rules and regulations promulgated thereunder, and (d) any
similar state or local laws, and all rules and regulations promulgated
thereunder; or

 

  12.2.2.2 adulterated, misbranded or packaged in misbranded packages, within
the meaning of the terms of the Federal insecticide, Fungicide and Rodenticide
Act, and the Federal Hazardous Substances Labeling Act, and all rules and
regulations promulgated thereunder, and similar state or local laws.

 

  12.2.3 Non-infringement. GMCR and Keurig warrant that all Caribou Portion
Packs, Keurig AH Brewers and Ancillary Products sold to Caribou hereunder and
their resale by Caribou as contemplated hereby will not infringe any patent,
trademark, trade dress, trade name, copyright or other right of any third party.

 

  12.2.4 No Child or Forced Prison Labor. GMCR and Keurig warrant that it and
its subcontractors/suppliers will comply with all applicable labor and
environmental laws and regulations of the country where Caribou Portion Packs,
Keurig AH Brewers and Ancillary Products are produced. Keurig further represents
and warrants that it and its subcontractors/suppliers do not use any form of
compulsory prison or slave labor, or illegal child labor and do not physically
abuse their workers.

 

  12.2.5

Product Withdrawals and Recalls. In the event any Keurig AH Brewer or Caribou
Portion Packs are subject of a withdrawal, recall or safety notice for a reason
other than the Caribou Coffee, Caribou Tea or Caribou Other Hot Beverage Product
packaged in Caribou Portion Packs (whether initiated by Caribou in good faith
based on a reasonable belief that such

 

Page 17



--------------------------------------------------------------------------------

  Keurig AH Brewer or Caribou Portion Packs pose a significant safety issue,
Keurig, or an authorized government agency), Keurig and GMCR shall be
responsible for all costs and expenses associated with such withdrawal, recall
or notice. Keurig or GMCR shall promptly reimburse Caribou for all reasonable
costs and expenses incurred by Caribou related to such withdrawal, recall or
notice, including the reasonable costs of recalling, shipping and/or destroying
the Keurig AH Brewers or Caribou Portion Packs covered by such withdrawal,
recall or notice (and where applicable, any products with which such Keurig AH
Brewers or Caribou Portion Packs have been packaged, consolidated or commingled
by GMCR or Keurig), refunds to customers authorized by GMCR or Keurig and refund
of the purchase price paid by Caribou with respect to unsold Keurig AH Brewers
or Caribou Portion Packs covered by such withdrawal, recall or notice and in
Caribou’s inventory at the time of such withdrawal, recall or notice.

 

  12.2.6 EEO. Each party agrees to be bound by and fully implement the
requirements mandated by Executive Order 11246 [see 41 CFR 60-1.4(a)(7)];
Section 503 of the Rehabilitation Act of 1973 [see 41 CFR 60-741.5(d)]; the
Vietnam Era Veterans Readjustment Assistance Act of 1974 [see 41 CFR 60-250.5(d)
and 41 CFR 60-300.5(d)]; Federal Acquisition Regulations, FAR Case 2007-013.

 

13. Trademark Ownership Acknowledgement and License.

 

  13.1

Caribou Marks. GMCR and Keurig acknowledge that Caribou is either the owner or
exclusive licensee (with full power to enter this Agreement and convey the
rights contemplated in this Agreement) of all rights, title and interest in and
to all the trademarks set forth in Exhibit A (the “Caribou Trademarks”), and
each of GMCR and Keurig agrees not to adopt or use any of the Caribou Trademarks
in any manner whatsoever except as contemplated under Section 2 and this
Section 13.1. In addition to the license provided under Section 2, Caribou
hereby grants GMCR and Keurig a license during the effectiveness of this
Agreement to use the Caribou Trademarks, provided that (i) they are used solely
in connection with the marketing and distribution of Keurig Brewers or the
Keurig Brewing System and in accordance with Caribou’s specifications as to
style, color and typeface set forth in Exhibit B, (ii) such use shall be subject
to prior written approval of Caribou, (iii) no other right to use any name or
designation is granted by this Agreement. Caribou hereby approves the use of the
Caribou Trademarks set forth on Exhibit A attached hereto as contemplated
thereon, and (iv) neither GMCR nor Keurig shall directly or indirectly use or
attempt to use “Caribou” or any word or phrase similar to any of the Caribou
Marks in any Internet domain name registration filed directly or indirectly by
or on behalf of Keurig or GMCR. Upon expiration or termination of this
Agreement, GMCR and Keurig shall cease using any Caribou Marks; provided,
however, upon any such termination or expiration, GMCR and Keurig shall be
entitled to use its then current inventory of marketing materials and product
packaging with Caribou Marks thereon until such

 

Page 18



--------------------------------------------------------------------------------

  inventories are exhausted in the ordinary course of GMCR’s and Keurig’s
business. Notwithstanding the arbitration provisions of this Agreement, Caribou
shall be entitled, without waiving any additional rights or remedies otherwise
available to Caribou at law or in equity or by statute and without any
requirement to post bond, to injunctive and other equitable relief, including
specific performance, in the event of a direct or indirect breach or intended or
threatened breach by GMCR or Keurig of any of the provisions of this
Section 13.1.

 

  13.2 Keurig Marks. Caribou acknowledges that all rights in and to the Keurig
Marks set forth in Exhibit C (the “Keurig Trademarks”), including the goodwill
derived there from, are the sole and exclusive properties of Keurig. All uses of
Keurig Marks, other than in marketing materials provided by Keurig, are subject
to the prior written consent of Keurig, which consent may be withheld in
Keurig’s sole discretion. Keurig hereby approves the use of the Keurig
Trademarks set forth on Exhibit C attached hereto as contemplated thereon.
Caribou shall not remove any Keurig Marks which are affixed to Keurig AH
Brewers, Caribou Portion Packs of Ancillary Products, as applicable, at the time
of Keurig’s delivery thereof to Caribou or to Caribou’s agent at the FOB
delivery point therefor. In addition, Caribou shall not directly or indirectly
use or attempt to use “Keurig”, “K-Cup” or any similar word or phrase that could
be confusingly similar to either “Keurig” or “K-Cup” in any Internet domain name
registration filed directly or indirectly by or on behalf of Caribou. Upon
expiration or termination of this Agreement, Caribou shall cease using any
Keurig Marks; provided, however, upon any such termination or expiration,
Caribou shall be entitled to use its then current inventory of marketing
materials with Keurig Marks thereon until such inventories are exhausted in the
ordinary course of Caribou’s business. Notwithstanding the arbitration
provisions of this Agreement, Keurig shall be entitled, without waiving any
additional rights or remedies otherwise available to Keurig at law or in equity
or by statute and without any requirement to post bond, to injunctive and other
equitable relief, including specific performance, in the event of a direct or
indirect breach or intended or threatened breach by Caribou of any of the
provisions of this Section 13.2.

 

  13.3 Display of Marks. The Parties agree that any of the Caribou Marks and
Keurig Marks that have been pre-approved under Section 13 and listed in Exhibits
A and C, respectively, may be displayed in any media as part of a representation
of the Keurig Brewing System for the purpose of sales literature without the
further prior approval of the other Party.

 

14. Term and Termination of Agreement.

 

  14.1 Term. This Agreement shall have a term five (5) years (the “Initial
Term”). Unless earlier terminated by the mutual agreement of the parties or
pursuant to Section 14.2, this Agreement shall automatically be renewed for
successive renewal terms of three (3) years each (each a “Renewal Term”).

 

Page 19



--------------------------------------------------------------------------------

  14.2 Termination.

 

  14.2.1 Notwithstanding the foregoing, any Party may terminate this Agreement.
for Cause. “Cause” shall be understood as any of the following events:
(a) material breach of this Agreement; (b) institution by or against a Party of
bankruptcy, insolvency or receivership proceedings or an admission of a Party of
its inability to pay its debts as they become due; or (c) commencement by a
Party of any steps toward liquidation, dissolution or winding up of its affairs.

 

  14.2.2 Prior to effecting termination under Section 14.2.1(a), any Party shall
provide prior written notice of breach to the defaulting Party and if such
breach is not cured within thirty (30) business days of notice, the Parties
shall then attempt to resolve the matter in good faith through direct
negotiations prior to calling on any remedies set forth in Section 17.11. If the
Parties cannot resolve the matter within fifteen (15) days of their first
meeting, the dispute shall be settled in accordance with Section 17.11 of this
Agreement. If the judgment rendered as a result of the procedures required in
Section 17.11 validates the terminating Party’s assertion that it is entitled to
terminate pursuant to Section 14.2.1(a), that Party may terminate this Agreement
upon ninety (90) days’ prior written notice to the defaulting Party. Any
termination under Section 14.2.1(b) or (c) shall be effective immediately upon
providing written notice to the defaulting Party.

 

  14.2.3 If at the end of the 54th month of the Initial Term (the “Initial Term
Trigger Date”), the volume of Caribou Portion Packs sold ** either Party may
terminate this Agreement effective as of the end of the Initial Term by giving
notice to the other Party within thirty (30) days of the Initial Term Trigger
Date.

 

  14.2.4 If at the end of the 30th month of any Renewal Term (a “Renewal Term
Trigger Date”), the volume of Caribou Portion Packs sold ** either Party may
terminate this Agreement effective as of the end of the Initial Term by giving
notice to the other Party within thirty (30) days of the Initial Term Trigger
Date.

 

  14.2.5 If in any twelve month period during the term of the Agreement, the
total volume of Caribou Portion Packs is less than ** the Parties agree to meet
to discuss potential remedies or courses of action to increase sales. If the
Parties are unable to come to a mutually agreed to course of action, Caribou may
terminate the Agreement, such termination to be effective three months following
the receipt of notice of such termination by Keurig.

 

  14.2.6

Either Party may also terminate this Agreement immediately upon written notice
to the other Party in the event of a Change of Control of such other Party
provided within sixty (60) days of the consummation of such Change of Control,
such termination to be effective one year from the

 

Page 20



--------------------------------------------------------------------------------

  receipt of such notice. As used herein. “Change of Control” means with respect
to each Party a transaction that results in (a) the sale of all or substantially
all of such Party’s assets, (b) the sale of all or substantially all of such
Party’s stock or (c) the merger of such Party with or into a an unaffiliated
third party whereby such third party is the surviving entity. For the avoidance
of doubt, a Change of Control of GMCR shall for purposes of this Section 14.2.6
be considered a Change of Control of Keurig.

 

  14.3 Termination Effect. Notwithstanding the termination of this Agreement,
each of GMCR and Keurig, at its own option, may continue to sell and deliver
Caribou Portion packs remaining in its inventory in order to fulfill customer
orders for a six (6) month period after the termination of this Agreement, and
Caribou, at its own option, may continue to resell Caribou Portion Packs and
Keurig AH Brewers remaining in its inventory for a six (6) month period after
the termination of this Agreement. In the event either party gives notice to
terminate this Agreement pursuant to Section 14.1 any restrictions in Section 5
prohibiting Caribou from discussing or soliciting alternative business partners
in the future shall be of no further force and effect, however, Caribou shall
not enter into any alternative agreement until such time as this Agreement shall
actually terminate.

 

15. Confidentiality. Each of the Parties acknowledges that, in the course of
performing their respective obligations hereunder, a Party (“Receiving Party”)
may receive information which is proprietary and confidential to the other Party
and its Affiliates (“Disclosing Party”) and which the Disclosing Party wishes to
protect from public disclosure (“Confidential Information”). Confidential
Information includes nonpublic information that Disclosing Party designates as
being confidential or which, under the circumstances surrounding disclosure,
ought to be treated as confidential. Confidential Information includes, without
limitation, all information disclosed at any time before, after or at the time
of execution of this Agreement to the Receiving Party relating to the Disclosing
Party’s businesses, customers, products, manufacturing techniques, marketing and
sales forecasts, financial status, product development plans, strategies and the
like. Excluded from the definition of Confidential Information is information:

 

  •  

Already in public domain (except as specifically provided above);

 

  •  

Which passes into the public domain through no fault of the Receiving Party; or

 

  •  

Released to third parties by the Disclosing Party without restriction; or

 

  •  

Is independently developed by the Receiving Party without the use of the
Disclosing Party’s information.

The Receiving Party shall, during the term of this Agreement and for a period of
three (3) years from the date of termination of this Agreement:

 

  •  

Ensure that the Confidential Information of the Disclosing Party is not revealed
to anyone, in whole or in part, except (1) to its employees and to third parties
employed by it where it is essential that the Confidential Information be
revealed in order to ensure the fulfillment of its obligations under this
Agreement or (2)

 

Page 21



--------------------------------------------------------------------------------

 

where the Receiving Party is ordered to release Confidential Information by a
court or agency of competent jurisdiction. In such event, the Receiving Party
shall notify the Disclosing Party immediately of the subpoena or court order. It
will be the burden of Disclosing Party to move for a protection order or similar
device upon notice, and to notify the Receiving Party within a seventy-two
(72) hour period, or less if required by the subpoena, that it is doing so.
Failure of a Disclosing Party to timely notify the Receiving Party will release
the Receiving Party from its confidentiality obligations;

 

  •  

Use the Confidential Information only to the extent where it is essential or
desirable that it do so in order to ensure the fulfillment of its obligations
under this Agreement;

 

  •  

Take the necessary measures to inform each of its employees and third parties
employed by it and to whom it discloses Confidential Information, of the nature
of such information and its confidential character and to assure that each of
its employees and such third parties respect all the obligations of the
Receiving Party in accordance with this Agreement;

 

  •  

Inform the Disclosing Party of any unauthorized disclosure or use of the
Confidential Information of which it is aware; and

 

  •  

Return to the Disclosing Party the Confidential Information, upon the Disclosing
Party’s request, or at the latest, at the time of the termination of this
Agreement, without the requirement of notice, all the Confidential Information
that the latter has revealed to it.

Notwithstanding the arbitration provisions of this Agreement, either Party shall
be entitled to specific performance and injunctive relief to prevent a breach or
threatened breach of its rights under this Section 15.

 

16. Indemnification, Limitation of Damages and Insurance.

 

  16.1 Keurig and GMCR Indemnification of Caribou. GMCR and Keurig shall
indemnify and hold harmless Caribou, its officers, directors, employees, and
agents from and against any loss, damage, cost or expense (including reasonable
attorneys’ fees) arising out of: (a) any third party trademark or copyright
claim or action alleging infringement or violation of any other third party
proprietary right as a result of Caribou’s use of any Keurig trademark or other
materials provided by Keurig for use by Caribou, except to the extent any such
claim or action is based on or attributable to any use or alteration by Caribou
or its agents of such trademark or other materials in a manner not authorized by
Keurig hereunder; (b) any third party patent claim or action alleging
infringement or violation of any other third party patent in connection with any
Keurig AH Brewer, Caribou Portion Pack or the Keurig Brewing System; (c) any
defect in the design of any Keurig AH Brewer, Caribou Portion Pack or Ancillary
Product sold to Caribou hereunder; or (d) any manufacturing defect in any Keurig
AH Brewer sold to Caribou hereunder, including, but not limited to, any actual
or alleged damage, injury or death occurring to any Person as a result, directly
or indirectly, of consumption of Caribou Coffee, Caribou Tea and Caribou Other
Hot Beverage Products via a Caribou Portion Pack and/or the Keurig Brewing
System whether claimed by reason of breach of warranty, negligence, Keurig
product defect or otherwise and regardless of the forum in which any such claim
is made.

 

Page 22



--------------------------------------------------------------------------------

  16.2 Caribou’s Indemnification of Keurig. Caribou shall indemnify and hold
harmless GMCR, Keurig, and each of their officers, directors, employees, agents,
shareholders, subsidiaries, and the officers, directors, employees, agents of
such shareholders and subsidiaries, from and against any loss, damage, cost or
expense (including reasonable attorneys’ fees) arising out of: (a) any third
party trademark or copyright claim or action alleging infringement or violation
of any other third party proprietary right as a result of GMCR’s or Keurig’s use
of any Caribou Mark, except to the extent any such claim or action is based on
or attributable to any use or alteration by GMCR or Keurig or their agents of
such Caribou Mark not authorized by Caribou hereunder; (b) any third party claim
arising out of Caribou’s failure to label products sold to GMCR hereunder in
accordance with the requirements of this Agreement or any applicable law,
regulation or governmental order; or (c) any third party claim of damage,
injury, death or consequence related to the Caribou Coffee, Caribou Tea or
Caribou Other Hot Beverage Products purchased from Caribou and used by Keurig,
GMCR or its contract manufacturer in the manufacture of Caribou Portion Packs.

 

  16.3 Limitation of Damages. Notwithstanding anything else contained in this
Agreement to the contrary, neither Party shall in any event have obligations or
liabilities to the other Party for loss of profits, loss of sales, loss of use
or incidental, special or consequential damages, whether based on contract, tort
(including negligence), strict liability, or any other theory or form of action,
even if such Party has been advised of the possibility thereof, arising out of
or in connection with the manufacture, sale, delivery, use, repair or
performance of Caribou Portion Packs, Keurig Brewers or Ancillary Products, or
any failure or delay in connection with any of the foregoing or for breach of
any representation, warranty or covenant in this Agreement.

 

  16.4 Insurance.

 

  16.4.1 Comprehensive General Liability. Each Party, with respect to the
operations and services contemplated in this Agreement, will cause to be carried
and maintained at its respective own cost and expense Comprehensive General
Liability Insurance for an amount of not less than **combined single limit on an
occurrence basis for bodily injury and property damage, including without
limitation, products liability, completed operation and contractual liability
and in such form as required by the other Party. The insurance shall name the
other Party as an additional insured to the extent of the indemnity obligations
hereunder and shall contain a standard cross-liability endorsement.

 

  16.4.2

Carriers; Force and Effect. Each of the Parties shall obtain the insurance
required by this Agreement from a financially sound insurance company of
recognized responsibility and shall furnish the other Party with a

 

Page 23



--------------------------------------------------------------------------------

  certificate of insurance evidencing such coverage prior to commencing
performance under this Agreement. All insurance policies shall be primary with
respect to such parties’ indemnification obligations hereunder, without
contribution from any other insurance which is carried by the Parties. All
insurance policies shall continue in full force and effect for at least 30 days
after issuance of written notice of cancellation, termination or material
alteration. Each Party shall provide evidence of such coverage to the other
Party upon request.

 

17. General.

 

  17.1 Scope of Agreement. The Parties agree that the scope of this Agreement is
limited to the markets and products covered hereby. In no way do the terms of
this Agreement affect the Parties’ rights in other markets or with other
products or create any obligations or rights pertaining thereto.

 

  17.2 Force Majeure. Except in cases involving a failure to pay money owed
under this Agreement, either Party shall be excused from delays in performing or
from its failure to perform hereunder to the extent that such delays or failures
result from a natural calamity, act of government or similar cause beyond the
control of such Party, provided that, in order to be excused from delay or
failure to perform, such Party must give written notice to the other containing
reasonable particulars of such delay or failures in question and act diligently
to remedy the cause of such delay or failure. Notwithstanding the foregoing or
any other term or provision in this Agreement to the contrary, in the event any
such delay or failure to perform extends for more than one hundred eighty
(180) days after the date on which the stated cause of such delay or failure
occurred, the Party that did not seek such excused delay or failure shall be
entitled to terminate this Agreement upon providing written notice to the other
Party at least fifteen (15) days prior to the effective date of such
termination.

 

  17.3 No Implied Waivers. Failure to insist upon strict compliance with any of
the terms, condition, covenants, and agreements of this Agreement in any
particular instance shall not be deemed a waiver of such terms, conditions,
covenants or agreement in any other instance.

 

  17.4 Entire Agreement. This Agreement, together with the Exhibits and
Schedules attached hereto, is the complete and exclusive statement of the
agreement between Caribou, GMCR and Keurig regarding the subject matter hereof
and supersedes all agreements and any other communications, whether oral or
written, between Caribou, GMCR and Keurig. This Agreement may be modified,
changed or revised only by a written agreement between Caribou, GMCR and Keurig.
The parties acknowledge and agree that they have read this Agreement, understand
it, and agree to be bound by it.

 

  17.5

Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in

 

Page 24



--------------------------------------------------------------------------------

  any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement and such invalid, illegal and
unenforceable provision shall be reformed and construed so that it will be
valid, legal, and enforceable to the maximum extent permitted by law.

 

  17.6 Relationship of the Parties. This Agreement does not imply any joint
venture, partnership or other business arrangement between the Parties. Keurig
and GMCR, on the one hand, and Caribou, on the other hand, are separate,
independent business entities agreeing to work together in the manner set forth
in this Agreement. Neither Keurig or GMCR, on the one hand, nor Caribou, on the
other hand, shall have any right to enter into any contract or commitment in the
name of, or on behalf of the other, or to bind the other in any respect
whatsoever, except that GMCR and Keurig shall have the right to sublicense the
Caribou Marks as contemplated under Section 2. Neither Party, nor its agents or
employees shall, under no circumstances, be deemed employees, agents or
representatives of the other Party.

 

  17.7 Waiver of Jury Trial. The Parties waive all rights to trial by jury.

 

  17.8 Headings; Counterparts. Headings used in this Agreement are provided for
convenience only and shall not be used to construe meaning or intent. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

  17.9 Assignment. This Agreement shall be binding upon the Parties and their
respective permitted successors and assigns, provided that neither Party may
assign nor transfer this agreement without the consent of the other Party.

 

  17.10 Notices. All notices and other communications required or permitted to
be given under this Agreement shall be in writing and shall be deemed given when
delivered in hand or by confirmed facsimile, the following day when sent
overnight by a reputable commercial courier or five (5) days from deposit in the
U.S. Mail, postage prepaid and addressed to the appropriate Party at the address
noted below, return receipt requested, unless by such notice a different address
shall have been designated.

If to GMCR:

Green Mountain Coffee Roasters, Inc.

33 Coffee Lane

Waterbury, Vermont 05676

Attention: TJ Whalen, VP of Marketing

Facsimile:

With a copy to: General Counsel

 

Page 25



--------------------------------------------------------------------------------

If to Keurig:

Keurig, Incorporated

55 Walkers Brook Drive

Reading, MA 01867

Attention: Michelle Stacy, President

Facsimile: (781) 246-3499

With a copy to: General Counsel

If to Caribou:

Caribou Coffee Company, Inc.

3900 Lakebreeze Avenue North

Minneapolis, MN 55429

Attention: Mr. Hank Suerth, SVP Commercial Business

e-mail: hsuerth@cariboucoffee.com

Facsimile: (763) 592-2299

With a Copy to;

Caribou Coffee Company, Inc.

3900 Lakebreeze Avenue North

Minneapolis, MN 55429

Attention: Dan E. Lee, VP, General Counsel and Secretary

E-mail: dlee@cariboucoffee.com

Facsimile: (763) 529-2420

 

  17.11 Arbitration. Except as otherwise specifically provided herein, in the
event of any dispute between the Parties relating to or arising out of this
Agreement, the Parties shall first attempt to resolve the matter in good faith
through direct negotiation. If the Parties cannot resolve the matter within
fifteen (15) days of the first meeting called for such purpose, the dispute
shall be settled by arbitration in the city of the Party defending the claim
before a neutral arbitrator in accordance with the rules and regulations of the
American Arbitration Association. If the Parties cannot agree on a single
arbitrator, each Party shall appoint an arbitrator, and the two arbitrators
shall agree to a third, neutral arbitrator. The Parties shall share the fees and
expenses of arbitration, provided however, that the arbitrator(s) shall be
empowered to award costs of arbitration and attorneys’ fees as part of any award
subject to this Section 17.11. The arbitrator(s)’ decision shall be final and
legally binding on the Parties, and shall be rendered in a manner to permit
enforcement of the award in any court of competent jurisdiction.

 

  17.12 Governing Law; Jurisdiction. This Agreement shall be governed and
construed in accordance with the laws of the State of New York without regard to
any choice or conflict of law principles. The United Nations Convention on the
International Sale of Goods is expressly excluded from this Agreement, including
without limitation the construction, interpretation and governance of this
Agreement.

 

  17.13 Survival. The terms and provisions of Sections 12, 13, 15, 16 and 17
will survive the termination of this Agreement.

Remainder of page left intentionally blank. Signature page follows.

 

Page 26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as a contract of the day and year first above written.

 

Green Mountain Coffee Roasters, Inc. By:  

/s/ Frances Rathke

Name:  

Frances Rathke

Title:  

CFO

Keurig, Incorporated By:  

/s/ Frances Rathke

Name:  

Frances Rathke

Title:  

CFO

Caribou Coffee Company, Inc. By:  

/s/ Tim Hennessy

Name:  

Tim Hennessy

Title:  

CFO

LEGAL FORM – APPROVED AS TO /s/ DL

 

Page 27